Citation Nr: 9921411	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-38 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to service connection for a chronic foot disability 
(other than hyperkeratosis), to include psoriasis, fungal 
infection, onychomycosis, and tinea pedis, and including claimed 
as residual of injury to the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 until April 
1972.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a rating decision of 
March 1995 from the Des Moines, Iowa Regional Office (RO) which 
denied service connection for chronic skin disability of the 
feet.

This issue was remanded by the Board in May 1997 and is once 
again before the signatory Member for appropriate disposition.  

By rating decision in March 1999, service connection was 
established for hyperkeratosis of the palms and soles of the feet 
as secondarily due to service-connected multiple sclerosis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained by the RO.

2.  Any left great toe injury, or other foot problem, in service 
was acute and transitory and resolved without residual chronic 
disability.

3.  A chronic foot disability (other than hyperkeratosis) was 
first clinically indicated many years after service discharge, 
and has not been shown to be related to service.


CONCLUSION OF LAW

A chronic foot disability (other than hyperkeratosis) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that during boot camp, he developed blood 
poisoning and subsequent symptoms of the feet for which he 
received treatment, including whirlpool therapy.  It is 
maintained that he developed chronic skin changes of the feet 
thereafter which were aggravated by injury to the left foot after 
a 700 pound transmissions fell on it, as well as by two tours of 
duty in Vietnam.  It is contended that for these reasons, service 
connection for current foot disability should be granted by the 
Board.  

The Board finds that the claim for service connection for chronic 
foot disability is well-grounded within the meaning of 38 
U.S.C.A. 5107(a).  Here, the appellant has presented competent 
clinical evidence which provides support for his claim that foot 
disability is of service onset.  Thus, he is found to have 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly developed.  
No further assistance to the appellant is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. §  1110 (West 1991).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (1998). 

The service medical reflect that the veteran was seen in July 
1968 for swelling of the left foot.  An X-ray performed to rule 
out fracture was negative.  Whirlpool treatment was prescribed.  
Upon examination in March 1972 for separation from service, the 
feet and skin were evaluated as normal.  

The postservice record contains extensive clinical records 
showing that the veteran began to be treated for a neurologic 
disorder beginning in 1979.  His treating physician wrote in June 
1992 that the veteran related that he had had problems with his 
left great toe nailbed since a crush injury in Vietnam.  He was 
advised to see a podiatrist in this regard.  

The veteran's wife wrote in March 1995 that the from the time he 
had returned from boot camp in the fall of 1968, the appellant 
had had problems with his feet.  She related that a large 
transmission had fallen on his left foot in November 1969 while 
he was in Vietnam and "seemed to really mess up his feet."  She 
added that they had been told by a podiatrist that the feet had 
developed a fungus over the years possibly starting from the 
injury in 1969.

S. B. King, DPM, provided a clinical report dated in March 1995 
noting that the veteran had been under his care since April 1994 
for treatment of chronic fungal infections of the feet and 
toenails.  It was his opinion that this was an ongoing problem 
which had slowly gotten worse since the veteran first noticed 
symptoms in 1969.  

In March 1995, the veteran wrote that after marching all day 
while in boot camp, he developed loss of feeling in his left foot 
to the point that he couldn't walk on it anymore.  He related 
that the foot was so swollen that he couldn't see his toes and 
that he passed out from the pain and was admitted to a hospital 
for three days.  He said that he was treated with whirlpool baths 
and antibiotics for blisters, and that he could only wear canvas 
shoes during that time.  The appellant stated that his left foot 
subsequently got better, but was not completely healed before he 
was transferred to Vietnam.  He related that he was in Vietnam 
during the fall in the monsoon season and that the wet weather 
made it difficult for him to keep his feet dry.  He said that he 
continued daily treatment of his sores with bandages and salves, 
but that they never completely healed and remained a problem, to 
include when he returned stateside from January to June 1969.  
The veteran stated that he was redeployed to Vietnam in June 1969 
and continued to have sore and sensitive feet, but that they were 
healing fairly well at that time.  He related that in November 
1969, while in the process of removing a 700 pound Allison 
transmission from a "Ueclid" scraper with four other crew 
members, it turned and tipped over on his left foot, crushing the 
steel plate in his shoe and injuring his left great toe.  He said 
that the left great toe bled and turned black and blue and that 
he lost the toenail.  He said that he could move his toes and 
assumed none were broken, and that the big toe was wrapped up and 
he was given the next day off because he couldn't get his boot 
on.  The veteran stated that he returned to work the following 
day when he could wear boots once more.  He said that from that 
point on, the nail of the left big toe never grew completely 
back.  He related that during the next few years, his feet were 
sensitive and more of the toenails became gradually deformed.  It 
was also reported that the skin on his feet started becoming dry 
and cracked and that eventually, the toenails on the right foot 
started becoming deformed.  The appellant stated that his doctor 
had told him that it was possible he had picked up a virus in 
Vietnam which had gradually spread over the years.

The veteran presented testimony before a RO hearing officer in 
May 1996 essentially reiterating his previous statement regarding 
his foot condition.  He stated that between 1972 and 1994, he had 
engaged in self care of the feet with over-the-counter 
medications and ointments.

Private clinic records dated between April 1994 and June 1997 
were received from S. B. King, DPM, showing treatment for 
multiple nails of both feet described as thickened, dystrophic, 
discolored and loose with subungual debris.  Diagnoses of 
paronychia and onychomycosis were rendered for which the toes 
were debrided and medication prescribed.  The appellant was also 
noted to have developed lichen simplex and tinea pedis of the 
feet described as eczematous, thickened hyperkeratotic and scaly 
eruptions on the lateral portion of the great toes as well as 
underneath the toes of the left and right feet.  Dr. King wrote 
in a letter dated in December 1997 that in his opinion, the 
fungal debris that the veteran had on his feet could have 
originated as far back as when he was in Vietnam.

The veteran was afforded VA neurologic and skin examinations in 
March 1998 whereupon the claims folder was reported to have been 
reviewed.  Following dermatologic evaluation, a diagnosis of 
psoriasis, minimal, involving the hands and feet primarily was 
rendered.  It was opined that this was unrelated to military 
service and that the cause was unknown.  Following the neurologic 
examination, an assessment of skin condition, consisting of mild 
chronic eczematoid involvement of the hands and feet and resolved 
tinea pedis, also onychomycosis, was rendered.  It was felt that 
the previous diagnosis of psoriasis was questionable.  The 
examiner commented that in any event, the skin condition was 
totally unrelated to his neurological disorder, and was totally 
unrelated to military exposures.  The veteran underwent a VA 
general medical examination in May 1998 and was described as 
having thickening and scaling of the hands, knuckles and toes 
with mild involvement of the toenails with what appeared to be a 
combination of very mild psoriasis, tinea pedis and mild 
onychomycosis.  

Subsequently received in August 1998 was a letter to another 
physician from R. F. Neiman, M.D., who wrote in November 1996 
that the veteran had unfortunately developed a fungal infection 
of both feet and was being treated by a dermatologist and a 
podiatrist.  

Additional clinic records dated between 1994 and 1998 were 
received from Dr. King showing continuing treatment for skin 
disorders of the feet, including painful calluses, 
porokeratosis/hyperkeratosis, onychomycosis, and onychogryposis.

The report of a discharge summary dated in December 1985 from 
Mercy Hospital was received in September 1998 noting that a 
physical examination revealed a left great toenail which was 
partially discolored from a heavy object dropped on it during the 
veteran's Vietnam years.  

The appellant underwent a VA general medical examination in 
November 1998 wherein generalized mild psoriatic changes on the 
veteran's body, as well as hyperkeratotic thickening of the skin 
of the heel region and the dorsum of the metatarsal region, 
bilaterally, were observed.  There was also mild callus 
thickening of the toes and mild minor onychomycosis.  The 
examiner stated that the conditions were unrelated to the 
veteran's service-connected neurologic disorder and the treatment 
rendered therefor, and that he was unable to connect the problem 
with the use of any canes or to any improperly fitted shoes, etc.  
The examiner added that it was "a long stretch to attribute 
psoriasis to any known cause..." 

Analysis

The evidence reflects that the veteran did indeed seek treatment 
for left foot swelling during the early part of his service.  The 
Board observes that while the nature of the condition was not 
recorded at that time, it is demonstrated that such 
symptomatology was reported to have resolved.  There is no 
further reference to the feet in the service medical records.  
The appellant has provided a detailed account of an injury to the 
left great toe as the result of a heavy object falling on it 
while he was in Vietnam which is not recorded in the service 
medical records.  The Board does not dispute whether or not such 
an injury occurred but points out that neither the left foot 
swelling during basic training, nor the reported subsequent 
trauma to the same foot appears to have resulted in any chronic 
disability.  The Board notes that the feet were evaluated as 
normal upon examination in March 1972 for discharge from active 
duty.  The earliest postservice clinical reference to the feet in 
the record was in 1985 when the appellant was observed to have a 
discolored left great toenail which he related was a residual of 
an injury to the toe in Vietnam.  The record clearly shows that 
the current disability of the feet is dermatologic in nature.  
There is absolutely no reference to any skin changes of the feet 
in service, nor did the examiner in 1985 refer to any fungal 
infection, eczema, psoriasis, tinea pedis or any other pathologic 
involvement of the feet.  While the veteran's private physician 
has stated that a fungal condition could have dated from Vietnam, 
it is shown that he did not see the appellant until 1994, more 
than 20 years after his discharge from active duty.  It must thus 
be concluded that his opinion was based primarily on the 
appellant's reported history without more.  It is well 
established that an examiner's opinion regarding the etiology of 
an underlying disorder can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Dr. King's opinion dating a fungal infection from service thus 
appears to be based on an inaccurate factual premise and as such, 
is arguably of dubious probative value.  See Reonal v. Brown, 
5 Vet. App. 458 (1993); see also Black v. Brown, 5 Vet. App. 177 
(1993).  As noted previously, no skin complaints or findings 
regarding either foot were indicated during active duty, no 
disability of this nature was noted until 1985, and the 
preponderance of the evidence is against a finding of an 
etiological relationship to service.  The appellant has been 
afforded several VA examinations in this regard wherein the 
examiners have unequivocally determined that current nonservice-
connected skin disorders did not originate in service and are not 
related to service-connected disability.  Therefore, continuity 
of any claimed foot condition in service, or nexus of a post 
service foot disability to service, is not established.  See 
38 C.F.R. § 3.303.  

The Board has also carefully considered the statements of the 
veteran and his wife relating his current foot symptoms to 
swelling of the left foot and an injury to the left great toe in 
service.  However, as laypersons who are untrained in the field 
of medicine, they are not competent to provide a medical opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992)  It is pointed 
out that service medical records show no skin problems during 
active duty, and there is no clinical evidence of this type of 
pathology until many years after discharge from service.  
Moreover, it is demonstrated that swelling and reported trauma in 
service only affected the left foot.  Current clinical records 
show pathologic involvement of both feet.  Consequently, the 
appellant and his wife have not presented competent evidence 
which establishes a nexus relationship between current bilateral 
foot disability and left foot symptoms in service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The appellant's opinion in this 
matter is not competent evidence of the required nexus.  See also 
Heuer v. Brown, 7 Vet.App. 379, 384 (1995).  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, a reasonable basis for a grant of the benefit sought 
on appeal is not identified at this time.


ORDER

Service connection for chronic skin disability of the feet (other 
than hyperkeratosis) is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

